Citation Nr: 1144540	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  08-06 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for peripheral neuropathy of both legs, to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to November 1972.  Other earlier service is noted but has not been verified.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Nashville, Tennessee.

In a November 2009 decision, the Board denied service connection for peripheral neuropathy of both legs, to include as due to Agent Orange exposure.  The Veteran, in turn, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2010 Order, the Court granted a Joint Motion (filed by representatives of both parties) to vacate and remand the November 2009 Board decision, and returned this matter to the Board for further proceedings consistent with the Joint Motion.  

In January 2011, the Board remanded the claim for service connection for peripheral neuropathy of both legs, to include as due to Agent Orange exposure, to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing additional development, the AMC continued to deny the claim (as reflected in a September 2011 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration.

In the January 2011 remand, the Board noted that the issues of entitlement to service connection for a back condition and entitlement to service connection for a bilateral knee condition had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  These matters were referred to the AOJ for appropriate action.  While a September 2011 memorandum from the AMC reflects that a request to reopen a claim for service connection for a back condition and a claim for service connection for a bilateral knee condition had been received, there is no indication that these matters have been addressed.  The matters of entitlement to service connection for a back condition and a bilateral knee condition have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

Unfortunately, the claims file reflects that further action on the claim on appeal is required, even though such action will, regrettably, further delay an appellate decision in this appeal.  As discussed further below, additional outstanding evidence must be addressed, and further action to clarify and develop the medical opinion is required.

In the January 2011 remand, the Board noted that the Veteran's contentions regarding service connection for lower extremity neuropathy are two-fold.  On the one hand, he argues that service connection should be granted on a direct incurrence basis.  Essentially, he believes that his exposure to Agent Orange during service caused his currently diagnosed lower extremity neuropathy.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Alternatively, the Veteran has argued that he had multiple knee and back problems in-service and that his neuropathy might also be related to those claimed orthopedic conditions.  As the Board pointed out in its prior remand, claims for service connection for back and knee conditions are not currently on appeal; however, these matters have been referred to the AOJ for appropriate action.  

The Veteran provided competent lay statements regarding continuity of symptomatology of peripheral neuropathy since service.  The Veteran's wife, in a statement submitted in December 2010, stated that she had been aware of the Veteran's feet/leg problems for nearly 30 years.  The claim was Remanded, in part, to afford the Veteran a VA examination to determine the nature, extent, and etiology of any lower extremity peripheral neuropathy which addressed the lay evidence of continuity, to include whether the Veteran has a condition due to Agent Orange exposure or whether a current disorder is otherwise related to the claimed orthopedic condition(s) of the back and/or knees.  
The Board directed the VA examiner to answer three questions; specifically:  (1) Is it at least as likely as not that the Veteran has a current disorder of the lower extremities, claimed as peripheral neuropathy, which had its onset during his active service; (2) Is it at least as likely as not that the Veteran has a current disorder of the lower extremities, claimed as peripheral neuropathy, which has been chronic and continuous since his active service; and (3) Is it at least as likely as not that the Veteran has a current disorder of the lower extremities, claimed as peripheral neuropathy, which is related to his active service, or any incident thereof, to include exposure to herbicides?  

If the examiner determined that no causal relationship existed between the Veteran's lower extremity peripheral neuropathy and his period of active service, to include Agent Orange exposure, then he or she was asked to identify any and all other likely causes of the neuropathy, including any orthopedic pathology (e.g., spine and/or knee problems).  In answering each question, the examiner was asked to comment on the lay reports of the Veteran and his spouse as to the onset of symptoms of peripheral neuropathy.  

The Veteran was afforded a VA examination in February 2011.  He reported that his leg pain started after he returned from Vietnam.  The examiner commented that the Veteran was very vague about the onset of his lower extremity condition and the course of treatment or follow-up since onset.  The Board notes that the examiner did not address whether the vagueness of the Veteran's lay evidence could be resolved by review of clinical records.  

In providing the requested medical opinion, the examiner stated that she could not resolve the issue without resorting to mere speculation, as the Veteran had multiple factors which could contribute to peripheral neuropathy of the lower extremities, to include a history of 40 years of two packs per day of tobacco abuse, a history of low back pain with an epidural blocking procedure, and questionable anterior tarsal syndrome.  The examiner stated that, with these other contributory factors, it was impossible to conclude that the Veteran's idiopathic peripheral neuropathies of the lower extremities were presumptively related to his Vietnam service.  She indicated that all of the contributory factors could lead to lower peripheral neuropathies, but to assign a degree of causation/aggravation would be impossible without resorting to mere speculation.  In providing a rationale for her opinion, the examiner noted that, under VA's regulations, acute and subacute peripheral neuropathy must be at least 10 percent disabling within one year of exposure to Agent Orange and resolve within two years after beginning; however, the Veteran reported that his leg condition was not significant enough to seek treatment until 2000, and reported that his leg symptoms had been present for 28 to 30 years.  

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court held that in cases involving a speculative medical opinion, "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  23 Vet. App. at 389.  The Court further held that "before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence."  Id. at 390.  The examiner should address the diligence of the assessment in the examination report.

The examiner did not address whether the Veteran's peripheral neuropathy may be related to his Vietnam service, other than presumptively.  Notably, the Board discussed in its prior remand that, although the Veteran has not been shown to have acute or subacute peripheral neuropathy, which is required for service connection under the presumptive provisions of 38 C.F.R. § 3.309(e), he can nevertheless pursue his claim on a direct basis.  

Additionally, the examiner did not discuss medical evidence submitted by the Veteran.  In its January 2011 remand, the Board noted that the Veteran had submitted medical evidence in the form of a periodical abstract and an internet article which suggested an increased risk of neuropathy among Vietnam Veterans.  See J.E. Michalek et. al, "Serum dioxin and peripheral neuropathy in Veterans of Operation Ranch Hand," Neurotoxicology, Vol. 22, No. 4, 479-90 (August 2001); Robert Finn, "Exposure to Agent Orange May Double Risk of Peripheral Neuropathy," Internal Medicine News, Vol. 37, No. 3 (February 2004).  This evidence must be addressed in the report of medical examination and in the rationale for the opinion.  

Because VA undertook to provide a VA examination to evaluate the Veteran's peripheral neuropathy, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Because the record still does not include a medical opinion which would likely be found adequate if reviewed by the Court, which requires a full discussion of the medical evidence-including the above-mentioned abstract and article and the statement from the Veteran's wife-the Board finds that additional corrective action to obtain the required medical opinion is necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the claims file should be returned to the February 2011 VA examiner to obtain a supplemental opinion which clearly addresses the questions posed in the January 2011 remand, considers all pertinent and available evidence, and is supported by a clearly-stated rationale.  The AMC/RO should arrange for the Veteran to undergo VA examination only if the examiner who conducted the February 2011 VA examination is not available, or the designated examiner is unable to provide the requested opinion without examining the Veteran.

The claims file also reflects that there are pertinent outstanding treatment records.  In this regard, in a December 2010 statement, the Veteran reported that, in October 2006, he initiated medical examinations for his medical conditions, chiefly, peripheral neuropathy, at the Memphis VA Medical Center (VAMC).  The February 2011 VA examiner indicated that she had reviewed the Veteran's VA treatment records, and noted that unspecified idiopathic peripheral neuropathy had been diagnosed by his provider in May 2007.  She also indicated that the Veteran had been seen in the neurological service at the Memphis VAMC in August 2009.  Despite the foregoing, no VA treatment records have been associated with the claims file.  As any records of VA treatment are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

VA also has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  In correspondence dated in January 2011, Dr. T.B. stated that he had been caring for the Veteran from May 2002 to the present.  The physician reported that the Veteran carried a diagnosis of peripheral neuropathy.  While records of treatment from Dr. T.B., dated from May 2002 to January 2007 have been associated with the claims file, the January 2011 correspondence indicates that more recent treatment records from this physician are available.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for peripheral neuropathy of the legs.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  

A specific request should be made for records of VA treatment, to include any records of treatment from the Memphis VAMC, and any records of treatment from Dr. T.B., dated since January 2007.  If no records of the Veteran's treatment by Dr. T.B. are located, this should be documented with explanation.

2.  After all available VA and non-VA records have been associated with the claims file, forward the claims file to the examiner that conducted the February 2011 VA examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case. A notation to the effect that this record review took place should be included in the examination report.

The examiner must provide an opinion regarding the likelihood of a relationship between the Veteran's current peripheral neuropathy of the lower extremities and his period of military service, to include his presumed exposure to Agent Orange in the Vietnam.  The examiner should clearly address each of the following three questions: 

a)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran has a current disorder of the lower extremities, claimed as peripheral neuropathy, which had its onset during his active service?

b)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran has a current disorder of the lower extremities, claimed as peripheral neuropathy, which has been chronic and continuous since his active service?

c)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran has a current disorder of the lower extremities, claimed as peripheral neuropathy, which is related to his active service, or any incident thereof, to include exposure to herbicides?   

In answering each of the aforementioned questions, the examiner should consider and address the lay reports of the Veteran and his spouse as to onset of symptoms of peripheral neuropathy, including the Veteran's assertion that his neuropathy has been present since service and his wife's assertion that she has been aware of the Veteran's feet/leg problems for nearly 30 years.  The examiner should discuss the lay statements as to onset in light of the medical evidence.  The examiner should also consider and address the periodical abstract and medical article submitted in support of the claim for service connection (discussed above).  

The examiner is advised that although the Veteran may not exhibit acute or subacute peripheral neuropathy-a disability recognized by VA as associated with herbicide exposure-VA regulations allow for direct linkage of a disability to service by the expression of an opinion by competent medical professionals.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive provisions are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).  The examiner is asked to render an opinion as to the likelihood that the Veteran has a current disorder of the lower extremities which is related to his active service, or any incident thereof, without consideration of the list of disorders for which service connection may be presumed, and in light of the actual diagnosis(es) assigned by the examiner for the Veteran's lower extremity disorders, without reference to the Veteran's lay description of the diagnosis for such disorder(s).

If the examiner determines that no causal relationship exists between the Veteran's lower extremity peripheral neuropathy and his period of active service, to include Agent Orange exposure, then the examiner is asked to identify any and all other likely causes of the lower extremity disorder(s), to include neuropathy, if present, including any orthopedic pathology (e.g., spine and/or knee problems).

The examiner should set forth all findings, along with a complete rationale for any conclusions reached, in a printed (typewritten) report.

If further examination of the Veteran is deemed necessary, arrange for the Veteran to undergo VA examination to obtain the above-noted opinion.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After ensuring that the development is complete, re-adjudicate the claim.  If the befits sought is not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


